DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the communication filed on 01/13/21. In view of the terminal disclaimer filed on 01/13/21 and the prior art of record not teaching or suggesting the claimed invention as recited by amended claims,  Claims 1-19 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different ways of combining video or image, but the  prior art of record fails to teach or suggest  a communication apparatus (method or computer program for selecting a channel width for wireless communication by the communication unit from options which include at least a first channel width and a second channel width in which network detection processing is executed, and 
a channel width setting unit configured to set a channel width selected by the selection unit, wherein in a case where the first mode and the second mode are concurrently executed by the communication apparatus, the selection unit selects the first channel width, wherein in the second mode, the communication apparatus operates as an apparatus executing a function corresponding to an access point, and
wherein a detection result of the network detection processing is transmitted to the external access point as recited by the independent claims. 




3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

February 11, 2021